DETAILED ACTION
This office action is in response to communication filed on 11/5/2020.
Claims 1-18 are being considered on the merits.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Response to Amendments
The amendment filed 11/5/2020 has been entered. Claims 1-18 remain pending in the application. 
	Response to Arguments
Regarding the rejection of claims 1 and 10 under 35 USC 103:
The Applicant submits on page 3 that the references Kim (US 20150244377 A1) and Au Yeung (US 20150244377 A1) cannot be combined as the argument “ring oscillators identical as designed but have different oscillation frequencies as manufactures ‘are commonly known in the art’” is insufficient to demonstrate obviousness and thus Kim as modified by Au Yeung fails to meet the limitation “a system for providing security in a computer system, the system comprising: a plurality of ring oscillators that are identical as designed but have different oscillation frequencies as manufactured”.
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Au Yeung states that the subject matter is commonly known in the art i.e. knowledge generally available to one of ordinary skill in the art. The combination of Au Yeung merely states that is would be known for the oscillators in Kim to be of identical design but have different oscillation frequencies as manufactured. 
Regarding the rejection of claims 1 and 10 under 35 USC 103:
The Applicant further submits on page 3-4 that Au Yeung (US 20150244377 A1) teaches “away from ring oscillators identical as designed but have different oscillation frequencies as manufactured” and thus fails to meet the limitation “a system for providing security in a computer system, the system comprising: a plurality of ring oscillators that are identical as designed but have different oscillation frequencies as manufactured”.
The Examiner respectfully disagrees.
Further expanding on the arguments presented in the Non-Final Office Action of 8/6/2020, Au Yeung teaches the limitation “a system for providing security in a computer system, the system comprising: a plurality of ring oscillators that are identical as designed but have different oscillation frequencies as manufactured” in Para. [0002] variations in manufacture can cause frequency variations despite having a desired specified frequency (i.e. designed). The Examiner respectfully submits that the reference does provide identically designed oscillators that are different due to manufacturing, thus the arguments are not found to be persuasive.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20080270049 A1) in view of  Au Yeung (US 20150244377 A1) in further view of Forehand (US 20130212140 A1).
Regarding claim 1, Kim teaches select a group of ring oscillators from the plurality of ring oscillators, the plurality of ring oscillators being equipped with a respective plurality of counters configured to count impulses of oscillating outputs of the plurality of ring oscillators; and (Kim, in Para. [0004, 0036 and 0038] and in Fig. 1 element 120, discloses the one or more (i.e. plurality/group) of ring oscillators being employed in conjunction with (i.e. respective) one or more counters, where the counters convert count signals (i.e. impulses) into oscillation frequencies) 
one or more logic circuits configured to at least: start the respective plurality of counters, and stop the respective plurality of counters, over repeated counting periods; (Kim, in Para. [0004 and 0045], discloses periodically (i.e. counting periods, by turning on and off) evaluating oscillation frequency using the counters)
the group of ring oscillators being equipped with a respective group of counters of the respective plurality of counters; (Kim, in Para. [0036 and 0038] and in Fig. 1 element 120, discloses the one or more (i.e. group) of ring oscillators being employed in conjunction with (i.e. respective) one or more counters).
generate a notification and a predefined threshold (Kim, in Para. [0003-0004], discloses issuing a warning signal if reliability degradation exceeds a specified threshold).
While Kim teaches a plurality ring oscillators and counters and a notification, Kim fails to explicitly teach the manufacturing process resulting in different frequency.
However, Au Yeung from the analogous technical field teaches a system for providing security in a computer system, the system comprising: a plurality of ring oscillators that are identical as designed but have different oscillation frequencies as manufactured (Au Yeung, in Para. [0002], discloses oscillators of an integrated circuit having jitter or frequency variation due to manufacturing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Au Yeung, as this is commonly known in the art (Au Yeung, Para. [0002]).  
While Kim as modified by Au Yeung teaches a plurality ring oscillators and counters and a notification, Kim as modified by Au Yeung fails to explicitly teach determining the correlation.
However, Forehand from the analogous technical field teaches determine a correlation between oscillating outputs of the group of ring oscillators based on counter values obtained from the respective group of counters over the repeated counting periods, the counter values indicating oscillation frequencies of respective ring oscillators of the group of ring oscillators; and (Forehand, in Para. [0030], discloses determining correlation between outputs of entropy sources (i.e. ring oscillators))
[generate a notification] indicating interference in the group of ring oscillators and thereby the plurality of ring oscillators when the correlation is above [a predefined threshold] correlation (Forehand, in Para. [0030], discloses that if outputs are strongly correlated (i.e. above a correlation threshold) this can indicate external interference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Au Yeung to incorporate the teachings of Forehand, with a motivation to provide security by discarding the data determined associated with correlation (Forehand, Para. [0025 and 0030]).  
Regarding claim 9, Kim as modified by Au Yeung and Forehand teaches the system of claim 1.
Kim further teaches wherein the one or more logic circuits being configured to generate the notification includes being configured to generate a visual or audible notification, or cause the computer system to shut down or reset (Kim, in Para. [0050], discloses providing a warning signal to a user so that appropriate action such as shutdown can be taken).
As per claims 10 and 18, these claims recite a method to perform the steps as recited by the system of claims 1 and 9, and has limitations that are similar to those of claims 1 and 9, thus is rejected with the same rationale applied against claims 1 and 9.
Claims 2, 8, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Au Yeung and Forehand in further view of Liu (US 20160329882 A1).
Regarding claim 2, Kim as modified by Au Yeung and Forehand teaches the system of claim 1.
While Kim as modified by Au Yeung and Forehand teaches a plurality ring oscillators and counters, Kim as modified by Au Yeung and Forehand fails to explicitly teach selecting a pair.
However, Liu from the analogous technical field teaches wherein the group of ring oscillators is a pair of ring oscillators, and the one or more logic circuits being configured to select the group of ring oscillators includes being configured to select the pair of ring oscillators from the plurality of ring oscillators (Liu, in Para. [0059 and 0061] and Fig. 6, discloses selecting two (i.e. a pair) of oscillators from the plurality of ring oscillators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Au Yeung and Forehand to incorporate the teachings of Liu, with a motivation to provide optimized performance (Forehand, Para. [0006]).  
Regarding claim 8, Kim as modified by Au Yeung and Forehand teaches the system of claim 1.
While Kim as modified by Au Yeung and Forehand teaches a plurality ring oscillators and counters, Kim as modified by Au Yeung and Forehand fails to explicitly teach multiple groups.
However, Liu from the analogous technical field teaches wherein the one or more logic circuits being configured to select the group of ring oscillators includes being configured to select multiple groups of ring oscillators from the plurality of ring oscillators, (Liu, in Para. [0062-0063] and Fig. 7, discloses multiple groups)
wherein the one or more logic circuits being configured to determine the correlation includes being configured to determine correlations between the oscillating outputs of the multiple groups of ring oscillators, and (Liu, in Para. [0064], discloses determining frequency differences (i.e. correlation) between different sets of two ring oscillators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Au Yeung and Forehand to incorporate the teachings of Liu, with a motivation to provide optimized performance (Forehand, Para. [0006]).  
Kim further teaches generate the notification and predefined threshold (Kim, in Para. [0003-0004], discloses issuing a warning signal if reliability degradation exceeds a specified threshold).
Forehand further teaches wherein the one or more logic circuits being configured to [generate the notification] includes being configured to generate the notification when any of the correlations is above the [predefined threshold] correlation (Forehand, in Para. [0030], discloses that if outputs are strongly correlated (i.e. above a correlation threshold) this can indicate external interference).
As per claims 11 and 17, these claims recite a method to perform the steps as recited by the system of claims 2 and 8, and has limitations that are similar to those of claims 2 and 8, thus is rejected with the same rationale applied against claims 2 and 8.
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Au Yeung and Forehand in further view of Liu and Lewis (US 20140266473 A1).
Regarding claim 5, Kim as modified by Au Yeung and Forehand teaches the system of claim 1.
While Kim as modified by Au Yeung and Forehand teaches a plurality ring oscillators and counters, Kim as modified by Au Yeung and Forehand fails to explicitly teach determining the difference between two groups.
However, Liu from the analogous technical field teaches wherein the one or more logic circuits being configured to determine the correlation between the oscillating outputs of the group of ring oscillators includes being configured to determine a difference between the counter values from the respective group of counters, and (Liu, in Para. [0059], discloses determining the difference in frequencies (i.e. based on counter values) between the two signals (i.e. group)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Au Yeung and Forehand to incorporate the teachings of Liu, with a motivation to provide optimized performance (Forehand, Para. [0006]).  
While Kim as modified by Au Yeung, Forehand and Liu teaches determining differences in counter values, Kim as modified by Au Yeung, Forehand and Liu fails to explicitly teach a notification being generated based on the difference being below a threshold.
However, Lewis from the analogous technical field teaches wherein the one or more logic circuits being configured to generate the notification includes being configured to generate the notification when the difference between at least a predefined portion of the counter values from the respective group of counters is below a predefined threshold difference that indicates the correlation is above the predefined threshold correlation (Lewis, in Para. [0050], discloses issuing a warning (i.e. notification) if there is shortfall for the counter value in regards to a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Au Yeung, Forehand and Liu to incorporate the teachings of Lewis, with a motivation to determine whether there is correlation (Lewis, Para. [0012]).  
Regarding claim 6, Kim as modified by Au Yeung, Forehand, Liu and Lewis teaches the system of claim 5.
Lewis further teaches wherein the one or more logic circuits being configured to determine the correlation includes being configured to: generate a sequence of bit values for the group of ring oscillators based on the counter values from the respective group of counters, each bit value of the sequence indicating whether the difference between a pair of the counter values from the respective group of counters is above or below the predefined threshold difference; and apply a filter to the sequence to generate a filter value that indicates the correlation (Lewis, in Para. [0029] and in claims 1, 5 and 8, discloses based on the concatenation of the different ring oscillators assigning bits (i.e. sequence of bits) and incrementing the counter (i.e. filtering) and then based on that detecting the correlation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim as modified by Au Yeung, Forehand and Liu to incorporate the teachings of Lewis, with a motivation to determine whether there is correlation and identify an attack (Lewis, Para. [0012 and 0029]).  
Regarding claim 7, Kim as modified by Au Yeung, Forehand, Liu and Lewis teaches the system of claim 5.
Liu further teaches wherein the one or more logic circuits being configured to determine the difference includes being configured to perform arithmetic subtraction or exclusive-or operations on the counter values from the respective group of counters (Liu, in Para. [0062], discloses the logic circuit performing subtraction).
Lewis further teaches wherein the one or more logic circuits being configured to determine the difference includes being configured to perform arithmetic subtraction or exclusive-or operations on the counter values from the respective group of counters (Lewis, in Para. [0034], discloses performing exclusive OR operation on the outputs (i.e. counter values) of the two ring oscillators).
As per claims 14-16, these claims recite a method to perform the steps as recited by the system of claims 5-7, and has limitations that are similar to those of claims 5-7, thus is rejected with the same rationale applied against claims 5-7.
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Kim discusses counter logic (i.e. and counter values) for each ring oscillator.
Forehand discusses correlation.
c.    However, the prior art of record fails to teach or reasonably suggest...
As to claim 3 and 12, "includes being configured to sort counter values from the respective plurality of counters, and select the group of ring oscillators based on similarity of the counter values” in combination with all of the other claim requirements.
As to claim 4 and 13, "includes being configured to cluster the counter values from the respective plurality of counters into one or more clusters of counter values based on similarity of the counter values, and select a cluster of the one or more clusters” in combination with all of the other claim requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431